Name: Council Regulation (EC) No 1894/95 of 29 June 1995 on the conclusion of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of CÃ ´te d'Ivoire on fising off the coast of CÃ ´te d'Ivoire for the period from 1 July 1994 to 30 June 1997
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Africa
 Date Published: nan

 No L 180/14 | EN 1 Official Journal of the European Communities 31 . 7 . 95 COUNCIL REGULATION (EC ) No 1894/95 of 29 June 1995 on the conclusion of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Cote d'lvoire on fishing off the coast of Cote d'lvoire for the period from 1 July 1994 to 30 June 1997 HAS ADOPTED THIS REGULATION: Article 1 The Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Republic of Cote d'lvoire on fishing off the coast of Cote d'lvoire for the period from 1 July 1994 to 30 June 1997 is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof in conjunction with the first sentence of Article 228 (2 ) and the first subparagraph of Article 228 ( 3 ), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( J ), Whereas , pursuant to the Agreement between the European Economic Community and the Republic of Cote d'lvoire on fishing off the coast of Cote d'lvoire ( 2 ), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto; Whereas , as a result of these negotiations, a new Protocol establishing the fishing rights and financial compensation provided for in the abovementioned Agreement for the period from 1 July 1994 to 30 June 1997 was initialled on 29 June 1994; Whereas it is in the Community's interest to conclude the new Protocol , Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No C 109 , 1 . 5 . 1995 , p . 279 . ( 2 ) OJ No L 379 , 31 . 12 . 1990, p . 3 .